Docket No. 105928.


                      IN THE
                 SUPREME COURT
                        OF
               THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JENNA
           M. CHRISTOPHERSON, Appellant.

                Opinion filed November 20, 2008.



  JUSTICE THOMAS delivered the judgment of the court, with
                              opinion.
 Chief Justice Fitzgerald and Justices Freeman, Kilbride, Garman,
   Karmeier, and Burke concurred in the judgment and opinion.



                            OPINION

   At issue is whether minors may be charged with delivery of
alcoholic liquor to a minor (235 ILCS 5/6–16(a)(iii) (West 2006)).
                      We hold that they may.

                         BACKGROUND
    The State charged defendant, Jenna M. Christopherson, with
     unlawful delivery of alcoholic liquor to a minor (235 ILCS
5/6–16(a)(iii) (West 2006)). The information alleged that defendant
  provided a 30-pack of Icehouse beer and two cases of Bud Light
beer to Jamie L. Smith, a person under the age of 21. Smith died in
    a one-car accident after drinking some of the beer allegedly
                      provided by defendant.
    Defendant moved to dismiss the information, arguing that the
statutory subpart under which she was charged was not intended to
 apply to minors. That provision, section 6–16(a)(iii) of the Liquor
    Control Act of 1934 (the Act) (235 ILCS 5/6–16(a)(iii) (West
                         1996)), reads as follows:
    “No person, after purchasing or otherwise obtaining alcoholic
 liquor, shall sell, give, or deliver such alcoholic liquor to another
  person under the age of 21 years, except in the performance of a
    religious ceremony or service.” 235 ILCS 5/6–16(a)(iii) (West
                                  2006).
 The offense is a Class A misdemeanor, but it may be charged as a
  Class 4 felony if a death occurs as a result of the violation.1 235
                      ILCS 5/6–16(a) (West 2006).
    Defendant moved to dismiss the information, arguing that the
      legislature did not intend for section 6–16(a)(iii) to apply to
     minors. Defendant acknowledged that, as a human being, she
 would qualify as a “person” under the statute, but contended that
   the legislative history indicated that the provision was meant to
  apply only to adults. In support, however, defendant cited not to
legislative history from when section 6–16(a)(iii) was enacted, but
to a single comment by a state representative when the statute was
 amended to include the felony sentencing provision. In response,
the State argued that, because the statutory language was clear and
     unambiguous, it was not appropriate to consult the legislative
history. Moreover, the State pointed out that the comment from the
       legislative debates cited by defendant merely related to the
   enhanced penalty that was added in 2002 and said nothing with
  respect to the intent of the legislature when it enacted the statute
   many years earlier. The circuit court agreed with defendant and
  dismissed the charge. The court found the provision ambiguous
    and then stated that it believed that the evil the legislature was
 addressing in this section was adults providing alcohol to minors.



  1
   Here, although the record indicates that a death occurred as a result of
the alleged violation, the State charged the offense as a Class A
misdemeanor.

                                   -2-
 The State appealed, and the appellate court reversed. 377 Ill. App.
       3d 752. The appellate court concluded that the commonly
  understood meaning of “person” is “an individual human being,”
 and that the reference in section 6–16(a)(iii) to “no person” would
      encompass juveniles. 377 Ill. App. 3d at 754. Moreover, the
 legislature used age limitations elsewhere in section 6–16 when it
  wished to restrict the meaning of the word “person.” Because the
statute was unambiguous, the court explained that it was forbidden
   from consulting the legislative history.2 377 Ill. App. 3d at 758.
   The appellate court also rejected defendant’s argument that this
 was an appropriate situation in which to ignore the plain language
of the statute. Defendant relied on cases such as Griffin v. Oceanic
Contractors, Inc., 458 U.S. 564, 73 L. Ed. 2d 973, 102 S. Ct. 3245
 (1982), and Church of the Holy Trinity v. United States, 143 U.S.
  457, 36 L. Ed. 226, 12 S. Ct. 511 (1892), for the proposition that
   situations may sometimes exist when it is necessary to apply an
interpretation other than that seemingly dictated by a statute’s plain
    language. The appellate court examined these cases and found
   them distinguishable. 377 Ill. App. 3d at 756-57. The appellate
  court agreed with defendant’s argument that the law treats adults
and minors differently in a variety of contexts, but pointed out that
     in the examples relied on by defendant, the legislature did so
  explicitly. 377 Ill. App. 3d at 759-60. Finally, the appellate court
held that, contrary to defendant’s argument, it was not relevant that
   Illinois does not extend tort liability to adults who act as social
 hosts and furnish alcohol to minors. The appellate court found this
   issue wholly irrelevant to the issue before it. 377 Ill. App. 3d at
  760. We allowed defendant’s petition for leave to appeal. 210 Ill.
                               2d R. 315.

                               ANALYSIS


     2
      After so concluding, the appellate court went on to consider the
legislative history that defendant relied on and determined that it did not
support defendant’s argument that section 6–16(a)(iii) was not intended to
apply to juveniles. The court explained, however, that it was not, in fact,
considering the legislative history. It was merely setting forth what it would
have concluded if it had considered the legislative history.

                                     -3-
    Defendant argues that the appellate court erred in holding that
   section 6–16(a)(iii) may be applied to minors. Before addressing
    this issue, we must clarify precisely what defendant is arguing
      because her argument is more narrowly focused than in the
appellate court. Defendant contends that, when section 6–16 is read
   in its entirety, it is clear that the entire section is directed only at
   those people who are authorized to possess liquor. Thus, section
 6–16(a)(iii) cannot be applied to minors. Defendant contends that,
if read in isolation, section 6–16(a)(iii) could be read as applying to
 both adults and minors, but when read in the context of the statute
as a whole, it is clear that it applies to adults only. The State claims
 that defendant concedes that section 6–16(a)(iii) is not ambiguous.
 Defendant, however, clarified at oral argument that her position is
  that an ambiguity is created when subsection (a)(iii) is considered
      in the context of section 6–16 as a whole. However, despite
  contending that there is an ambiguity in the statute, defendant has
   abandoned her argument that the legislative history supports her
   construction of the statute. Defendant further contends that, even
when a subject appears to be within the plain language of a statute,
it is sometimes necessary to ignore plain language to effectuate the
       legislature’s true intent. Finally, defendant argues that it is
    significant that she could be prosecuted for a different Class A
    misdemeanor–possession of alcohol by a minor. See 235 ILCS
      5/6–20 (West 2004). Defendant contends that this is further
   evidence that the legislature did not intend section 6–16(a)(iii) to
                               apply to minors.3

    3
     The State spends a significant portion of its brief arguing about the
absurd results doctrine and explaining why applying section 6–16(a)(iii) to
minors would not lead to absurd results. Defendant explained at oral
argument, however, that she was not relying on the absurd-results doctrine,
and, after reviewing defendant’s brief, we agree with her that the State is
responding to an argument that she did not make. The confusion might have
arisen because of a quotation defendant used from Church of the Holy
Trinity, where the Supreme Court stated that “frequently words of general
meaning are used in a statute, words broad enough to include an act in
question, and yet a consideration of the whole legislation, or of the
circumstances surrounding its enactment, or of the absurd results which
follow from giving such broad meaning to the words, makes it unreasonable

                                   -4-
   Because this issue concerns the construction of a statute, it is a
 question of law, and our standard of review is de novo. People v.
  Howard, 228 Ill. 2d 428, 432 (2008). The principles guiding our
review are familiar. The primary objective in construing a statute is
 to give effect to the legislature’s intent, presuming the legislature
did not intend to create absurd, inconvenient or unjust results. In re
    Madison H., 215 Ill. 2d 364, 372 (2005). Accordingly, courts
    should consider the statute in its entirety, keeping in mind the
    subject it addresses and the legislature’s apparent objective in
 enacting it. People v. Davis, 199 Ill. 2d 130, 135 (2002). The best
  indication of legislative intent is the statutory language, given its
 plain and ordinary meaning. People v. Jones, 223 Ill. 2d 569, 581
 (2006). When the statutory language is clear and unambiguous, it
 must be given effect without resort to other tools of interpretation.
                        Jones, 223 Ill. 2d at 581.
 We hold that the statutory language is clear and unambiguous and
    that we may not resort to statutory construction aides. Section
6–16(a)(iii) forbids any “person” from giving, selling, or delivering
  alcoholic liquor to a person under the age of 21. As the appellate
   court properly held, the plain and ordinary meaning of the term
“person” is “ ‘an individual human being.’ ” See 377 Ill. App. 3d at
 754, quoting Webster’s Third New International Dictionary 1686
 (1993). We believe that the legislature’s intent in this section was
 to prohibit any person of any age from providing alcoholic liquor
   to a minor. When considering the entirety of section 6–16, it is
clear that the legislature’s intent in this section is keeping alcoholic
     liquor out of the hands of minors and intoxicated persons. In
   addition to the general prohibition against providing alcohol to
minors in subsection (a)(iii), section 6–16 also contains provisions
 forbidding those who hold liquor licenses from providing alcohol
   to minors (235 ILCS 5/6–16(a)(i) (West 2006)) and forbidding


to believe that the legislator intended to include the particular act.”
(Emphases added.) Church of the Holy Trinity, 143 U.S. at 459, 36 L. Ed.
at 228, 12 S. Ct. at 512. It is clear from reading defendant’s brief that she
is relying only on the “consideration of the whole language” clause from
the above quotation, not the “absurd results” clause.


                                    -5-
 common carriers from delivering alcoholic liquor to persons under
       21 (235 ILCS 5/6–16(a)(ii) (West 2006)). This section also
 prohibits the renting of hotel rooms with knowledge that the room
     will be used for consumption of alcohol by minors. 235 ILCS
 5/6–16(d) (West 2006). Section 6–16 contains further prohibitions
against the furnishing of fraudulent identification to minors and the
  use of fraudulent identifications by minors to obtain alcohol. 235
 ILCS 5/6–16(a) (West 2006). Additionally, section 6–16 prohibits
 parents or guardians from using their homes to allow violations of
 the Act. 235 ILCS 5/6–16(a–1) (West 2006). Finally, section 6–16
prohibits any person from having alcoholic liquor on his person on
    school district property on days when children are present. 235
         ILCS 5/6–16(e) (West 2006). Section 6–16 represents a
comprehensive attempt by the legislature to keep alcohol out of the
    hands of minors. Construing section 6–16(a)(iii) to apply to all
persons effectuates this intent. The tragic facts of this case indicate
that the potential harm when alcohol reaches the hands of minors is
  no different when the alcohol is provided by another minor rather
   than by an adult. Because we construe the statute in this manner,
 we find irrelevant the cases defendant cites for the proposition that
     courts may sometimes depart from clear statutory language if
necessary to effectuate the legislature’s intent. No such departure is
                              required here.
     Moreover, we do not find that the context of section 6–16 as a
whole creates an ambiguity in subsection (a)(iii). Defendant argues
  that because subsection (a)(i), which is directed at licensees (such
    as taverns, restaurants, and liquor stores), and subsection (a)(ii),
     which is directed at common carriers who transport alcoholic
      beverages, apply to those who are legally entitled to possess
 alcohol, then “person” in subsection (a)(iii) should be construed as
   referring to persons who are lawfully entitled to possess alcohol.
     We disagree. If anything, a consideration of the entire statute
     makes it even more clear that the legislature intended section
   6–16(a)(iii) to apply to minors. First, defendant’s suggestion that
   section 6–16 is directed only at those persons who are entitled to
possess alcoholic liquor themselves is simply not true. One portion
  of section 6–16 is specifically directed at minors. Section 6–16(a)
 makes it a Class A misdemeanor for persons “under the Age of 21

                                  -6-
      years” to use false or fraudulent identification to obtain or to
  attempt to obtain alcoholic beverages. 235 ILCS 5/6–16(a) (West
   2006). Thus, it is clear that section 6–16 regulates the conduct of
both minors and adults. Further, the legislature uses age limitations
throughout section 6–16 whenever it means to limit the meaning of
 the term “person.” Section 6–16 is replete with such phrases as “at
least 21 years of age,” “under the age of 21 years,” “under 21 years
of age,” “over the age of 21 years,” and “less than 21 years of age.”
See 235 ILCS 5/6–16 (West 2006). The fact that no such limitation
 appears after the term “no person” in section 6–16(a)(iii) is further
 evidence that the legislature did not intend to exclude minors from
its reach. Thus, far from creating an ambiguity, considering section
 6–16(a)(iii) in the context of the entire statute confirms the lack of
                                 ambiguity.
     Finally, defendant notes that her conduct falls within another
 statute. Section 6–20 of the Liquor Control Act makes it a Class A
misdemeanor for a person under 21 to possess alcoholic liquor. 235
     ILCS 5/6–20 (West 2006). Defendant makes two points with
 respect to this fact: (1) the State can still prosecute defendant for a
  Class A misdemeanor even if it accepts her argument in this case,
    and (2) the existence of another statute that would penalize her
       conduct equally provides further evidence that the General
   Assembly did not intend section 6–16(a)(iii) to apply to persons
   under 21, since they cannot lawfully possess alcohol themselves.
    It is difficult to follow the logic of defendant’s argument. First,
there is nothing remarkable about the fact that the legislature would
punish the distribution of an item that it also forbids possessing. As
 the State points out, three examples are controlled substances (see
      720 ILCS 570/401, 402 (West 2006)), explosives (720 ILCS
  5/24–1(a)(7)(iii) (West 2006)), and child pornography (720 ILCS
5/11–20.1 (West 2006)). Second, the penalty provisions are not the
  same. Defendant is correct that she was charged with only a Class
   A misdemeanor, but she could have been charged with a Class 4
    felony because a person died as a result of the alleged unlawful
delivery. 235 ILCS 5/6–16(a) (West 2006). The possessory offense
does not have the enhanced felony provision. See 235 ILCS 5/6–20
  (West 2006). Moreover, a violation of section 6–16(a)(iii) carries
    mandatory fines of not less than $500 for a first offense and not

                                  -7-
 less than $2,000 for any subsequent offense. 235 ILCS 5/6–16(a)
    (West 2006). By contrast, section 6–20 does not have a fine
 provision. See 235 ILCS 5/6–20 (West 2006). Third, as the State
   points out, it is not always true that a person who commits the
delivery offense also commits the possession offense. Section 6–20
   contains an exception for consumption of alcohol by a minor,
   under parental supervision and approval, in the privacy of the
   home. 235 ILCS 5/6–20 (West 2006). This exception does not
 appear in section 6–16(a)(iii). See 235 ILCS 5/6–16(a)(iii) (West
  2006). In other words, a person under the age of 21 can lawfully
consume alcohol in the home under parental supervision but would
 violate section 6–16(a)(iii) by providing that alcohol to underage
    friends. The existence of section 6–20 does not provide any
                   support for defendant’s argument.

                          CONCLUSION
   Section 6–16(a)(iii) unambiguously prohibits the delivery of
  alcohol to minors by all persons. Therefore, the appellate court
    correctly reversed the judgment of the circuit court, which
improperly dismissed the charge against defendant on the basis that
 she is under 21, and remanded the cause for further proceedings.

                                                         Affirmed.




                                -8-